Citation Nr: 1202028	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a bipolar disorder claimed as aggravated due to VA treatment in May to July 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to August 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2009 and in April 2010, the case was remanded for additional development.  In April 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's psychiatric disability is not shown to have permanently increased in severity following VA treatment in May/June 2005 and/or during the June to July 2005 hospitalization at a VA facility.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for a bipolar disorder which is claimed to have been aggravated by VA treatment in May to July 2005 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  August 2005, July 2006, and April 2010 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The July 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in September 2009.  For reasons discussed below, the Board found this examination inadequate and obtained a medical advisory opinion from the VHA.  As will also be discussed in greater detail below, that opinion is adequate.

In December 2010 written argument, the Veteran's representative argued that the RO had "fail[ed] to develop for all potentially applicable documentation, namely, a determination of whether any quality assurance records exist[ed] in relation to the appellant's treatment."  As a general matter, the governing statutes and regulations do not authorize the disclosure of VHA quality assurance records or documents for purposes of adjudicating a claim for benefits.  38 U.S.C.A. § 5705; 38 C.F.R. § 17.500-17.511.  However, 38 U.S.C.A. § 5103A requires the Board to make "reasonable efforts" to request from VHA any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by section 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  If VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA and OGC conclude that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  VAOPGCPREC 1-2011 (Apr. 19, 2011).  

Here, neither the Veteran nor his representative has identified any relevant quality assurance records in existence.  Rather, the representative argues that VA should undertake development to determine whether any such records might exist.  Notably, in Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA's "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."  As information sufficient to identify and locate quality assurance records has not been provided, no further action in this regard is necessary.  See VAOPGCPREC 1-2011 (Apr. 19, 2011).  Moreover, even if quality assurance records do exist, there is no indication that they might be relevant.  As is discussed below, the probative evidence does not show additional psychiatric disability was caused by VA treatment, and as this threshold requirement is not met, the further question of fault is not for consideration and, therefore, quality assurance records would not be relevant.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was a event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the veteran's physical/mental condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical/mental condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant seeks compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability that is alleged to have resulted from VA treatment.  Specifically, he alleges that in May 2005, VA without explanation stopped his bipolar medication, Divalproex 500 MG EC (delayed release) (Depakote).  Two weeks after he ran out of medication, he visited the Cheyenne VA Medical Center (VAMC) where his treating psychiatrist, K.R., D.O., advised him that the administrator of the Cheyenne VAMC had decided to discontinue brand-name prescription drugs in favor of generics.  One week later he received his new (generic) medication, valproic acid, and found it to be less effective.  He was subsequently treated at Sheridan VAMC where his prescription for Depakote was reinstated.  He claims that having to go without his bipolar disorder medication for two weeks and having to then use a generic medication for one week aggravated his bipolar disorder to the extent that he required hospitalizations at Sheridan VAMC and Hot Springs VAMC.  He claims that his current functioning level is still worse than it was before May/June 2005.  See July 2005 claim for benefits & March 2009 videoconference hearing testimony.

The evidence of record includes August 2009 to December 2009 Cheyenne VAMC treatment records, which show that in 2000, the Veteran was treated for bipolar disorder/bipolar depressive disorder.  In 2001, he also received treatment for an anxiety disorder, not otherwise specified, with panic attacks.  By 2003, the Veteran was assessed as having a panic disorder with agoraphobia, and history of bipolar disorder with anger control problems.  He currently receives treatment for a panic disorder with agoraphobia; a mood disorder, not otherwise specified, and bipolar disorder.

In April 2003, it was noted that the Veteran had been given a diagnosis of diabetes mellitus and was taking two hypoglycemics.  He was also overweight.  For these reasons, his psychiatrist, K.R., D.O., wanted to taper him off Divalproex, if possible.  It was recognized that although the Veteran's anxiety showed improvement, he might need the medication to control his anger.  In August 2003, K.R., D.O., observed that the Veteran was doing "substantially better" and that his panic attacks were well-controlled.  He continued to taper the Veteran from Depakote.  From January 2004 to July 2004, K.R., D.O. continued to make adjustments to the Veteran's prescribed dosages of Depakote.  

In March 2005, the Veteran reported that since his last visit (in July 2004), he had been living in Oklahoma and receiving psychiatric treatment at the Muskogee VAMC.  His medications had been changed, and he was now taking paroxetine and Quetiapine (instead of Depakote).  As the Quetiapine was being prescribed in small doses and considering that the Veteran was over 100 pounds overweight and had diabetes, K.R., D.O., felt it would be better for him to taper off the Quetiapine, if possible, and continue with paroxetine only.

In May 2005, the Veteran visited the Cheyenne VAMC as a walk-in to see K.R., D.O. about a new script for Depakote, stating that he had been to the pharmacy and was told they "couldn't do anything."  It was noted that on his last visit (in March 2005), he had been instructed to taper off Quetiapine and see if he could manage with paroxetine (Prozac) only.  Although the Veteran met with a rehabilitation counseling therapist for anger management issues, he did not meet with anyone else (including K.R., D.O.) because he became impatient and angry, and stormed off.  Efforts were made to locate him in the VAMC, and phone calls to contact him and schedule him for an appointment were also made.  He did not return any of the phone calls.

Several days later, in June 2005, the Veteran met with K.R., D.O.  It was noted that the Veteran had continued to take Depakote until it ran out a week and a half ago.  He stated that he was more restless, angry, and was having a harder time controlling himself.  He felt the Depakote helped him.  It was noted that the Veteran had also stopped taking Quetiapine, but from an earlier date as he had not found the medication helpful.  Later in June 2005, the Veteran reported that he was not doing well.  He stated that the valproic acid, which he had been taking in place of Divalproex EC, did not seem to be doing anything for him.  He also complained that the valproic acid bothered his stomach more than Depakote.  Due to the suicidal thoughts exhibited at this visit, it was recommended that he be transferred to the Sheridan VAMC for psychiatric hospitalization.  The Veteran agreed, and he was transferred there for stabilization of mood and medication management on the same day.

June 2005 to May 2008 Sheridan VAMC treatment records show that the Veteran was hospitalized for a week from June 2005 to July 2005 for complaints of suicidal ideation with symptoms of anxiety and panic attacks.  On admission to Sheridan VAMC, it was noted that the Veteran's condition had steadily deteriorated after he had types of valproic acid switched.  When he met with a psychiatrist the next day, he was told that his Depakote would be re-started and that substitutions would not be allowed "because of his stomach and his perception that he did not tolerate the valproic acid well and it was not effective for him."  The Veteran was discharged one week later with an improved mood and without any depression.

August 2005 to October 2006 Hot Springs VAMC treatment records show that from August 2005 to March 2006, the Veteran participated in a domiciliary residential rehabilitation treatment program.  

In September 2009, VA arranged for an examination/opinion to determine whether the Veteran had acquired an additional chronic disability (i.e., aggravated [more severe] bipolar disorder) following stoppage of his prescription Depakote and switch to a generic.  After reviewing the claims file, a VA psychiatrist stated that from 2000 to 2005, the Veteran's mood disorder (diagnosed as depression and as a bipolar disorder), panic attacks, and alcoholism, had taken a variable course.  This variable course continued even after his hospitalization at the Sheridan VAMC.  The consulting psychiatrist explained that periods of improvement and periods of exacerbation of symptoms were to be expected of the conditions for which the Veteran received treatment, and opined that there were no significant changes in the course of his condition after the spring of 2005.  Therefore, in his opinion, the factual evidence did not show that the Veteran had experienced an additional chronic disability in 2005.  However, the examining psychiatrist also stated that he could not, without resorting to mere speculation, identify the factors that led to the Veteran's hospitalization in 2005.  

In April 2011, the Board noted that VA treatment records prior to June 2005 and from July 2005 were not associated with the record at the time of the consulting psychiatrist's September 2009 opinion; therefore, his opinion was based on a review of a less than complete record.  The Board then requested that the VHA arrange for a psychiatrist to review the Veteran's complete claims file and provide an advisory medical opinion anew.  Specifically, the medical expert was asked to opine whether the factual evidence associated with the record supported a finding that the Veteran's psychiatric disability had increased in severity in May/June 2005 and/or that his June to July 2005 hospitalization at Sheridan VAMC reflected an increase in severity of psychiatric disability.  If it was determined that the Veteran's psychiatric disability had increased in severity, the medical expert was asked to further opine whether such was an acute exacerbation or a chronic increase of his psychiatric disability, and if the latter, whether such had been brought on by the alterations in his prescription medicine.  Finally, if it was found that the Veteran's psychiatric disability had permanently increased in severity because of the changes in his medication by VA, the medical expert was to then provide an opinion as to whether the increase in disability was an unforeseen consequence of such actions, and/or whether the record reflected any careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment (including medication prescriptions) provided.

In September 2011, a VA psychiatrist (who is also an Assistant Professor of Psychiatry at the Virginia Commonwealth University School of Medicine) responded to the Board's request for a VHA medical advisory opinion and stated:

It is my medical opinion based on a reasonable degree of medical certainty that the Appellant's psychiatric disability followed a variable course both prior to, during and after his hospitalization in 2005.  Periods of improvement, and periods of exacerbation of symptoms are to be expected in the conditions for which the Appellant received treatment.  The factual evidence does not show that the Appellant had experienced an additional chronic disability.  The record does not reflect any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the treatment provided the Appellant.  

In specific reference to the change in medication from the brand name to the generic formulation, note that all medications dispensed through the VA system are under regulation by the U.S. Food and Drug Administration [FDA].  Per their guidelines, a generic drug must contain the same active ingredients as the original formulation.  According to the [FDA], generic drugs are identical or within an acceptable bioequivalent range to the brand name counterpart with respect to pharmacokinetic and pharmacodynamic properties.

In summary, it is my opinion that the record does not reflect additional chronic disability for the Appellant.

To establish entitlement to benefits under 38 U.S.C.A. § 1151, as a threshold matter, the Veteran must show that he has an additional disability as a result of VA treatment.  The only competent (medical) opinion that addresses this question is the September 2011 VHA medical advisory opinion.  As this opinion was by a psychiatrist (who would be qualified to provide it), is based on a review of the record, and includes an explanation of the rationale for the opinion, it has substantial probative value.  Because there is no competent evidence to the contrary, the opinion is persuasive.

In November 2011 written argument, the Veteran's representative argued that the September 2011 VHA medical advisory opinion is inadequate because it failed to address the question of whether the period in between the lapse of the Veteran's prior prescription and the delivery of his new medication contributed to the degradation of his condition, and addressed only the question of whether the change in medication caused the Veteran's problems.  The Board has considered this argument and finds it unpersuasive.  While the VHA consultant did specifically address the issue of the change in the Veteran's medication, that was to simply explain that generic medications are formulated either identically or very closely to their brand name counterparts, and that their efficacy and tolerance levels should therefore be about equal.  The representative's argument overlooks the main point of the VHA consultant's opinion, which is that the Veteran did not experience an additional, chronic psychiatric disability at any point prior to, during, and after his hospitalization in 2005.  This period of consideration includes the lapse in medication and the change in medication.  Furthermore, because it was his opinion that the Veteran did not experience an additional disability (which is required in order to establish compensation under 38 U.S.C.A. § 1151), the question of whether there was any fault on the part of VA is moot.  

In summary, the competent evidence of record does not establish that the Veteran has any chronic increase in his psychiatric disability for which compensation under 38 U.S.C.A. § 1151 may be awarded.  To the extent that the Veteran asserts that he has an additional psychiatric disability due to the VA treatment (including medication prescriptions) he received in May/June 2005, the Board notes that while he is competent to testify as to symptoms he experiences, as a layperson, he lacks the training to opine as to whether such symptoms represent an acute exacerbation of an existing psychiatric disability or a permanent increase in the severity of such disability.  Such a question is clearly medical in nature and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the May/June 2005 VA treatment (including medication prescriptions) resulted in an additional psychiatric disability, and that the preponderance of the evidence is against a claim for benefits under 38 U.S.C.A. § 1151 for such additional disability claimed to have resulted from the May/June 2005 VA treatment.  Consequently, the benefit of the doubt doctrine does not apply and the claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a bipolar disorder claimed as aggravated due by VA treatment in May to July 2005 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


